         Case 20-30967 Document 229 Filed in TXSB on 04/21/20 Page 1 of 29



                            THE UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

 IN RE:                                              §
                                                     §
 WATSON GRINDING &                                   §              CASE NO. 20-30967
 MANUFACTURING CO.,                                  §
                                                     §              (Chapter 11)
      Debtor.


 PHILIP BURNAM AND DEZTINI                          §
 SOUTHALL, INDIVIDUALLY AND                         §
 AS NEXT FRIENDS AND                                §
 GUARDIANS OF P.B. and P.B.,                        §
 MINORS                                             §
                                                    §
          Plaintiffs,                               §                ADVERSARY NO. __________
                                                    §
 v.                                                 §
                                                    §
 WATSON GRINDING AND                                §
 MANUFACTURING CO.,                                 §
                                                    §
          Defendants.

                                       NOTICE OF REMOVAL

      Watson Grinding & Manufacturing Co. (the “Debtor”) files this Notice of Removal of the state

court action styled Philip Burnam and Deztini Southall, individually and as next friends and guardians of P.B.

and P.B., Minors v. Watson Grinding & Manufacturing Co., Cause No. 2020-05726, pending in the 165th

Judicial District Court of Harris County, Texas (the “State Court Action”).

                           I.      Procedural Background and Nature of Suit

         1.      On January 28, 2020, Philip Burnam and Deztini Southall, individually and as next

friends and guardians of P.B. and P.B., Minors, (collectively, the “Plaintiffs”) filed an Original Petition

and Request for Disclosure (the “Original Petition”) against Watson Grinding & Manufacturing Co.




                                                        1
         Case 20-30967 Document 229 Filed in TXSB on 04/21/20 Page 2 of 29




In their Original Petition, the Plaintiffs assert claims of negligence and gross negligence against Watson

Grinding & Manufacturing Co.

         2.     On February 6, 2020 (the “Petition Date”), the Debtor filed its voluntary petition

under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), commencing the

bankruptcy case captioned In re Watson Grinding & Manufacturing Co., Case No. 20-30967, pending in

the United States Bankruptcy Court Southern District of Texas, Houston Division (the “Chapter 11

Bankruptcy Case”).

                                        II.     Basis for Removal

         3.     This Notice of Removal is filed pursuant to 28 U.S.C. § 1452, Bankruptcy Rule 9027,

and Local Bankruptcy Rules 9027-1, 9027-2, 9027-3, and the General Order of Reference entered by the

District Court of this District on March 10, 2005.

         4.     The State Court Action was initiated prior to the commencement of the Chapter 11

Case. This Notice of Removal has been timely filed pursuant to Bankruptcy Rule 9027(a)(2). In re

R.E. Loans, LLC, No. 11-35865, 2012 WL 3262767, at *2 (Bankr. S.D. Tex. Aug. 8, 2012).

         5.     Venue in this Court is proper pursuant to 28 U.S.C. § 1409.

         6.     Cases subject to jurisdiction are removable under the authority of 28 U.S.C. § 1452(a)

(“A party may remove any claim or cause of action…to the district court for the district where such

civil action is pending, if such district court has jurisdiction of such claim or cause of action under

section 1334 of this title”). The State Court Action, including all claims and causes of action asserted

therein, is a civil action other than a proceeding before the United States Tax Court. The State Court

Action is not a civil action by a government unit to enforce such government unit’s police or regulatory

power.

         7.     This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1334(b) (federal

district courts have “original jurisdiction of all civil proceedings…arising in or related to cases under

                                                     2
          Case 20-30967 Document 229 Filed in TXSB on 04/21/20 Page 3 of 29




title 11”). The State Court Action “arises in” or, alternatively, is “related to” a Title 11 case, i.e. the

Debtor’s Chapter 11 Bankruptcy Case. In this circuit, “related to” proceedings include any case whose

outcome “could conceivably have any effect on the administration of the estate.” In re Wood, 825 F.2d

90, 93 (5th Cir. 1987) (emphasis added); In re Baudoin, 981 F.2d 736, 740 (5th Cir. 1993).

          8.    The resolution of this State Court Action will have a direct impact on the bankruptcy

estate of the Debtor. The State Court Action is related to the Debtor’s Chapter 11 Bankruptcy Case

because the outcome of State Court Action could conceivably change the Debtor’s rights, liabilities,

or options in a way that would have an effect upon the handling and administration of the bankruptcy

estate.

          9.    Thus, the claims asserted in the State Court Action are claims that arise in or are

otherwise related to the Debtor’s Chapter 11 Case pursuant to 28 U.S.C. § 1334(b), and removal to

this Court is proper pursuant to 28 U.S.C. § 1452(a).

                          III.    Core or Non-Core Bankruptcy Jurisdiction

          10.   This action involves the administration of the Debtor’s estate and is a proceeding

affecting the adjustment of the debtor-creditor relationship; it is, therefore, a core proceeding under

28 U.S.C. § 157(b)(2)(A)(B)(C) and (O). The claims and causes of action in the State Court Action

have a clear and direct impact on the interests and property of the Debtor’s estate under 11 U.S.C. §

541.

          11.   Upon removal of the State Court Action, the Debtor consents to the entry of final

orders or judgment by the bankruptcy judge.

                                        IV.     Parties and Notice

          12.   Pursuant to 28 U.S.C. § 1452(a), Federal Bankruptcy Rule 9027(b), and Local Rule

9027-1, all adverse parties are being provided with a copy of this Notice of Removal and a copy of




                                                    3
       Case 20-30967 Document 229 Filed in TXSB on 04/21/20 Page 4 of 29




this Notice of Removal is being filed with the clerk of the 165th Judicial District Court of Harris

County, Texas.

       13.       In accordance with Local Rule 9027-1(a), the names and addresses of the parties and

counsel in the State Court Action, who have or will be served with the notice, are as follows:

 Zehl & Associates, PC                                 McCoy Leavitt Laskey LLC
 Ryan H. Zehl                                          John V. McCoy
 Mathew O. Greenberg                                   Michael I. Ramirez
 Matt Martin                                           N19 W24200 Riverwood Dr., Suite 125
 2700 Post Oak Blvd, Ste 1000                          Waukesha, WI 53188
 Houston, TX 77056-5778                                ATTORNEYS FOR WATSON GRINDING &
 rzehl@zehllaw.com                                     MANUFACTURING CO.
 ATTORNEYS FOR PLAINTIFFS


                                     V.      Process and Pleadings

       14.       Pursuant to Bankruptcy Rule 9027(a)(1) and Local Bankruptcy Rule 9027-1(b), true

and correct copies of all process and pleadings filed in the State Court Action (as set forth in the

attached Exhibit “A”) have been provided.

       15.       In the State Court Action, a summons was issued on January 30, 2020, and the returned

summons was filed on February 7, 2020.

       16.       In accordance with Bankruptcy Rule 9027(c), the Debtor will promptly file a notice of

the filing of this Notice of Removal in the State Court Action.




                                                   4
       Case 20-30967 Document 229 Filed in TXSB on 04/21/20 Page 5 of 29




       WHEREFORE, the Debtor notifies the United States Bankruptcy Court for the Southern

District of Texas, Houston Division, that the State Court Action is hereby removed in its entirety to

this Court pursuant to 28 U.S.C. § 1452(a) and Bankruptcy Rule 9027.

Dated: April 21, 2020.

                                                      Respectfully submitted,

                                                      JONES MURRAY & BEATTY, LLP

                                                      By: /s/ Ruth Van Meter
                                                      Erin E. Jones
                                                      Texas Bar No. 24032478
                                                      Ruth Van Meter
                                                      Texas Bar No. 20661570
                                                      Jones Murray & Beatty, LLP
                                                      4119 Montrose Suite 230
                                                      Houston, Texas 77006
                                                      Phone: 832-529-1999
                                                      Fax: 832-529-5513
                                                      erin@jmbllp.com
                                                      ruth@jmbllp.com

                                                          AND

                                                      McCOY LEAVITT LASKEY LLC

                                                      By: /s/ Michael I. Ramirez
                                                      Michael I. Ramirez
                                                      Texas Bar No. 24008604
                                                      20726 Stone Oak Parkway, Suite 116
                                                      San Antonio, TX 78258
                                                      Telephone (210) 446-2828
                                                      Fax (262) 522-7020
                                                      mramirez@mlllaw.com

                                                      ATTORNEYS FOR WATSON GRINDING &
                                                      MANUFACTURING CO.




                                                  5
       Case 20-30967 Document 229 Filed in TXSB on 04/21/20 Page 6 of 29



                                      CERTIFICATE OF SERVICE

       I certify that on April 21, 2020, a true and correct copy of the foregoing Notice was served via
ECF/PACER to all parties registered to receive such service and on April 22, 2020, via first class mail
(without attachments) to the following:


 Zehl & Associates, PC                                MCCOY LEAVITT LASKEY LLC
 Ryan H. Zehl                                         John V. McCoy
 Mathew O. Greenberg                                  Michael I. Ramirez
 Matt Martin                                          N19 W24200 Riverwood Dr., Suite 125
 2700 Post Oak Blvd, Ste 1000                         Waukesha, WI 53188
 Houston, TX 77056-5778                               ATTORNEYS FOR WATSON GRINDING AND
 rzehl@zehllaw.com                                    MANUFACTURING CO.
 ATTORNEYS FOR PLAINTIFFS


                                                        /s/ Ruth Van Meter
                                                        Ruth Van Meter




                                                  6
Case 20-30967 Document 229 Filed in TXSB on 04/21/20 Page 7 of 29




EXHIBIT A – STATE COURT PLEADINGS
Office of Harris County District Clerk - Marilyn Burgess                                                  Page 1 of 1
                  Case 20-30967 Document 229 Filed in TXSB on 04/21/20 Page 8 of 29
 HCDistrictclerk.com                BURNAM, PHILLIP vs. WATSON GRINDING AND                     4/17/2020
                                    MANUFACTURING CO
                                    Cause: 202005726    CDI: 7 Court: 165

 DOCUMENTS
 Number           Document                                                    Post Date             Pgs
                                                                              Jdgm
 89311085         Citation Corporate Return                                        02/07/2020       2
 89299015         redacted-Suggestion of Bankruptcy                                02/06/2020       5
  ·>   89299016   Exhibit A                                                        02/06/2020       3
 89193349         Civil Process Pick-Up Form                                       01/30/2020       1
 restricted       Plaintiff's Original Petition & Request for Disclosure           01/28/2020       8
                  Plaintiff's Original Petition & Request For Disclosure           01/28/2020
  ·>   89132447   CIVIL PROCESS REQUEST FORM                                       01/28/2020       2
                  CIVIL PROCESS REQUEST FORM                                       01/28/2020
 restricted       Plaintiff's Original Petition & Request For Disclosure           01/28/2020       8
  ·>   89132447   CIVIL PROCESS REQUEST FORM                                       01/28/2020       2




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=3n7sO88MPvS1sUmEYpxr...          4/17/2020
Case 20-30967 Document 229 Filed in TXSB on 04/21/20 Page 9 of 29


              2020-05726 / Court: 165
Case 20-30967 Document 229 Filed in TXSB on 04/21/20 Page 10 of 29
Case 20-30967 Document 229 Filed in TXSB on 04/21/20 Page 11 of 29
Case 20-30967 Document 229 Filed in TXSB on 04/21/20 Page 12 of 29
Case 20-30967 Document 229 Filed in TXSB on 04/21/20 Page 13 of 29
Case 20-30967 Document 229 Filed in TXSB on 04/21/20 Page 14 of 29
Case 20-30967 Document 229 Filed in TXSB on 04/21/20 Page 15 of 29
Case 20-30967 Document 229 Filed in TXSB on 04/21/20 Page 16 of 29
Case 20-30967 Document 229 Filed in TXSB on 04/21/20 Page 17 of 29

               2020-05726 / Court: 165
Case 20-30967 Document 229 Filed in TXSB on 04/21/20 Page 18 of 29
Case 20-30967 Document 229 Filed in TXSB on 04/21/20 Page 19 of 29
      Case 20-30967 Document 229 Filed in TXSB on 04/21/20 Page 20 of 29                                   2/6/2020 1:23 PM
                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                    Envelope No. 40617622
                                                                                                       By: Mercedes Ramey
                                                                                                    Filed: 2/6/2020 1:23 PM

                                      CAUSE NO. 2020-05726

 Phillip Burman, et al.                           §
                                                  §
         Plaintiffs,                              §               In the District Court
                                                  §
 v.                                               §
                                                  §               165th Judicial District
 Watson Grinding and Manufacturing Co.,           §
                                                  §
         Defendant.                               §               Harris County, Texas


                               SUGGESTION OF BANKRUPTCY


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Watson Grinding and Manufacturing Co. (“Watson Grinding”) and informs

the Court of the bankruptcy case filed under Chapter 11 of the Bankruptcy Code now pending in the

United States Bankruptcy Court for the Southern District of Texas, Houston Division under Case No.

20-30967. This bankruptcy case was commenced on February 6, 2020.

       Watson Grinding suggests to the Court that the Automatic Stay under 11 U.S.C. § 362 prohibits

continuation of proceedings affecting the interests of the bankruptcy estate without prior approval of

the bankruptcy court. A copy of the notice of bankruptcy case filing is attached hereto as Exhibit A.

Dated: February 6, 2020                        Respectfully submitted

                                               MCDOWELL HETHERINGTON LLP

                                               By: /s/ Jarrod B. Martin
                                               Jarrod B. Martin
                                               Texas Bar No. 24070221
                                               1001 Fannin Street
                                               Suite 2700
                                               Houston, TX 77002
                                               P: 713-337-5580
                                               F: 713-337-8850
                                               E: Jarrod.Martin@mhllp.com
      Case 20-30967 Document 229 Filed in TXSB on 04/21/20 Page 21 of 29




                                             JONES MURRAY & BEATTY LLP
                                             ERIN E. JONES (TBN 24032478)
                                             4119 MONTROSE, SUITE 230
                                             HOUSTON, TX 77006
                                             TEL. 832-529-1999
                                             FAX. 832-529-3393
                                             ERIN@JMBLLP.COM

                                             PROPOSED COUNSEL FOR WATSON
                                             GRINDING AND MANUFACTURING CO.

                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served in compliance with
Fed. R. Civ. Pro. Rule 5 on all parties of record via email as follows:

Ryan H. Zehl                          rzehl@zehllaw.com
Matthew O. Greenberg                  mgreenberg@zehllaw.com
Matt L. Martin                        mmartin@zehllaw.com


                                             /s/ Jarrod B. Martin
                                             Jarrod B. Martin
Case 20-30967 Document 229 Filed in TXSB on 04/21/20 Page 22 of 29




     Exhibit A
BK CM/ECF LIVE - US Bankruptcy Court-Texas Southern                     Page 1 of 2
       Case 20-30967 Document 229 Filed in TXSB on 04/21/20 Page 23 of 29


                                     United States Bankruptcy Court
                                       Southern District of Texas



Notice of Bankruptcy Case Filing


A bankruptcy case concerning the debtor(s) listed below
was filed under Chapter 111 of the United States
Bankruptcy Code, entered on 02/06/2020 at 12:22 PM and
filed on 02/06/2020.

Watson Grinding & Manufacturing Co.
4525 Gessner Road
Houston, TX
Tax ID / EIN:



 The case was filed by the debtor's attorney:

 Jarrod B. Martin
 McDowell Hetherington LLP
 1001 Fannin St.
 Suite 2700
 Houston, TX 77002
 713-337-5580
The case was assigned case number 20-30967.

In most instances, the filing of the bankruptcy case automatically stays certain collection and other
actions against the debtor and the debtor's property. Under certain circumstances, the stay may be
limited to 30 days or not exist at all, although the debtor can request the court to extend or impose a stay.
If you attempt to collect a debt or take other action in violation of the Bankruptcy Code, you may be
penalized. Consult a lawyer to determine your rights in this case.

If you would like to view the bankruptcy petition and other documents filed by the debtor, they are
available at our Internet home page http://www.txs.uscourts.gov/ or at the Clerk's Office, United States
Bankruptcy Court, PO Box 61010, Houston, TX 77208.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting
forth important deadlines.


                                                                       David J. Bradley
                                                                       Clerk, U.S. Bankruptcy
                                                                       Court




https://ecf.txsb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?440206                                     2/6/2020
BK CM/ECF LIVE - US Bankruptcy Court-Texas Southern                     Page 2 of 2
       Case 20-30967 Document 229 Filed in TXSB on 04/21/20 Page 24 of 29


                                       PACER Service Center
                                           Transaction Receipt
                                              02/06/2020 12:28:01
                     PACER Login:      mhllp123:3421775:0    Client Code:       7058
                     Description:      Notice of Filing      Search Criteria:   20-30967
                     Billable Pages:   1                     Cost:              0.10




https://ecf.txsb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?440206                             2/6/2020
Case 20-30967 Document 229 Filed in TXSB on 04/21/20 Page 25 of 29




     Exhibit A
BK CM/ECF LIVE - US Bankruptcy Court-Texas Southern                     Page 1 of 2
       Case 20-30967 Document 229 Filed in TXSB on 04/21/20 Page 26 of 29


                                     United States Bankruptcy Court
                                       Southern District of Texas



Notice of Bankruptcy Case Filing


A bankruptcy case concerning the debtor(s) listed below
was filed under Chapter 111 of the United States
Bankruptcy Code, entered on 02/06/2020 at 12:22 PM and
filed on 02/06/2020.

Watson Grinding & Manufacturing Co.
4525 Gessner Road
Houston, TX 77041
Tax ID / EIN: XX-XXXXXXX



 The case was filed by the debtor's attorney:

 Jarrod B. Martin
 McDowell Hetherington LLP
 1001 Fannin St.
 Suite 2700
 Houston, TX 77002
 713-337-5580
The case was assigned case number 20-30967.

In most instances, the filing of the bankruptcy case automatically stays certain collection and other
actions against the debtor and the debtor's property. Under certain circumstances, the stay may be
limited to 30 days or not exist at all, although the debtor can request the court to extend or impose a stay.
If you attempt to collect a debt or take other action in violation of the Bankruptcy Code, you may be
penalized. Consult a lawyer to determine your rights in this case.

If you would like to view the bankruptcy petition and other documents filed by the debtor, they are
available at our Internet home page http://www.txs.uscourts.gov/ or at the Clerk's Office, United States
Bankruptcy Court, PO Box 61010, Houston, TX 77208.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting
forth important deadlines.


                                                                       David J. Bradley
                                                                       Clerk, U.S. Bankruptcy
                                                                       Court




https://ecf.txsb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?440206                                     2/6/2020
BK CM/ECF LIVE - US Bankruptcy Court-Texas Southern                     Page 2 of 2
       Case 20-30967 Document 229 Filed in TXSB on 04/21/20 Page 27 of 29


                                       PACER Service Center
                                           Transaction Receipt
                                              02/06/2020 12:28:01
                     PACER Login:      mhllp123:3421775:0    Client Code:       7058
                     Description:      Notice of Filing      Search Criteria:   20-30967
                     Billable Pages:   1                     Cost:              0.10




https://ecf.txsb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?440206                             2/6/2020
Case 20-30967 Document 229 Filed in TXSB on 04/21/20 Page 28 of 29                2/7/2020 9:13 AM
                                                      Marilyn Burgess - District Clerk Harris County
                                                                           Envelope No. 40642185
                                                                              By: Mercedes Ramey
                                                                           Filed: 2/7/2020 9:13 AM
Case 20-30967 Document 229 Filed in TXSB on 04/21/20 Page 29 of 29
